IN THE SUPREME COURT OF MISSISSIPPI

                               NO. 2018-CT-00930-SCT

ANGELA JONES

v.

MISSISSIPPI BAPTIST HEALTH SYSTEMS, INC.
AND MISSISSIPPI BAPTIST HEALTH SERVICES

                            ON WRIT OF CERTIORARI

DATE OF JUDGMENT:                        06/06/2018
TRIAL COURT ATTORNEYS:                   DAVIS PETERSON
                                         ANDREW D. SWEAT
COURT FROM WHICH APPEALED:               MISSISSIPPI WORKERS’ COMPENSATION
                                         COMMISSION
ATTORNEY FOR APPELLANT:                  DAVIS PETERSON
ATTORNEYS FOR APPELLEES:                 JENNIFER H. SCOTT
                                         ANDREW D. SWEAT
NATURE OF THE CASE:                      CIVIL - WORKERS’ COMPENSATION
DISPOSITION:                             THE JUDGMENT OF THE COURT OF
                                         APPEALS IS REVERSED. THE DECISION
                                         OF THE MISSISSIPPI WORKERS’
                                         COMPENSATION COMMISSION IS
                                         REINSTATED AND AFFIRMED - 05/07/2020
MOTION FOR REHEARING FILED:
MANDATE ISSUED:

      EN BANC.

      CHAMBERLIN, JUSTICE, FOR THE COURT:

¶1.   Angela Jones alleges that she sustained a compensable back injury while working as

a registered nurse at Baptist Hospital. A Workers’ Compensation Commission administrative

judge determined that Jones sustained a compensable work-related injury. Baptist appealed

the administrative judge’s decision to the full Mississippi Workers’ Compensation
Commission, and the Commission reversed, determining that Jones did not sustain a

compensable work-related injury. Jones appealed, and the Court of Appeals reversed the

Commission’s decision. Jones v. Miss. Baptist Health Sys. Inc., No. 2018-WC-00930-

COA, 2019 WL 2605828, at *5 (Miss. Ct. App. June 25, 2019). Baptist then filed a petition

for writ of certiorari with this Court. Because we find that the Commission’s decision was

supported by substantial evidence, we reverse the decision of the Court of Appeals and

reinstate the Commission’s decision.

                       FACTS AND PROCEDURAL HISTORY1

¶2.    Jones was employed by Baptist Hospital as a registered nurse for approximately

fourteen years. On March 21, 2015, near the end of Jones’s shift,2 Jones alleges that she felt

a “pop” in her right lower back while she was pushing a medicine cart. Jones’s charge nurse,

Theresa Blanton, was nearby, and Jones asked Blanton if she had heard the “pop.” Blanton

responded that she had not. Blanton did testify that she witnessed Jones grabbing her back

and limping after that. Blanton then asked Jones if she needed medical attention, but Jones

declined. Blanton also asked Jones if she needed help with her patients, but Jones again

declined and finished her shift.

¶3.    At the time of Jones’s alleged injury, Baptist’s policies and procedures required that



       1
        Much of the facts and procedural history of this case are taken directly from the
Court of Appeals’ opinion, including additional relevant facts discussed in the dissenting
decision of the opinion. Jones, 2019 WL 2605828, at *1–2; Jones, 2019 WL 2605828, at
*5–7 (J. Wilson, P.J., dissenting).
       2
       Jones’s shift began at 7:00 p.m. on March 20, 2015, and ended at 7:00 a.m. on
March 21, 2015. The alleged injury occurred around 5:00 a.m. on March 21, 2015.

                                              2
employee injuries be reported in “Risk Man”—Baptist’s risk management system. Jones

testified that she was trained on how and when to use Risk Man, and she acknowledged that

Baptist’s policies required her to report an on-the-job injury in Risk Man. But Jones testified

that she did not record the incident because she “did not realize that it was an injury or

something to put into the Risk Man system.”

¶4.    The following Monday, March 23, 2015, Jones emailed her supervisor, Jamie Hill,

stating,

       I started having trouble on Tuesday last week with my leg, but Friday night it
       was hurting a lot. It has continued to hurt badly thru the weekend and I have
       a MD appt this morning. It is a sharp and very painful going from my hip on
       right leg down with a sharp pain to my knee. This is leg problem is post my
       back hurting and a “pop” in my lower back last week.

¶5.    That same day, Jones sought treatment from Dr. Larry Sivils. Dr. Sivils noted that

Jones reported pain in her right leg from her hip to her knee. But Jones reported no lower-

back pain. Dr. Sivils also noted that Jones “denie[d] direct injury.” On the patient-

information sheet at Dr. Sivils’s office, Jones circled “no” when asked if the visit was related

to an injury. The information sheet also asked the date and cause of the injury, but Jones

drew a line through the corresponding spaces and added a question mark.

¶6.    Later, on March 23, 2015, Jones again emailed Hill to inform him that she could not

work the following night. Jones explained to Hill that “[h]opefully it is just a sciatic nerve

inflammation” and that she intended to return to work on Friday.

¶7.    On Thursday, March 26, 2015, Jones saw Dr. Eric Amundson. On the patient-history

form, Jones circled “no” and added a question mark in response to the form’s question about

whether she had sustained an injury. Similarly, Jones circled “no” and added a question mark

                                               3
in response to whether her “health problem” was due to “an on the job injury.” Additionally,

Jones noted on the patient-history form that she had been off work “since pain increased x

1 wk.” Jones reported experiencing leg swelling related to her preexisting bicuspid aortic

valve nine days before the visit, which would have been March 17, 2015—four days before

the alleged injury. Dr. Amundson noted that, “[n]ine days ago, the patient reports developing

right buttock and hip pain with radiation into her lateral thigh and anterior thigh” and that

“[h]er pain progressed significantly six days ago.” But Dr. Amundson noted that Jones

“denie[d] any precipitating event.”

¶8.    Dr. Amundson scheduled Jones for an MRI on March 27, 2015, “to evaluate for any

L3 or L4 compressive nerve root pathology that may explain her symptoms.” Dr. Amundson

also stated that “[h]igh on the differential diagnosis is also meralgia paresthetica[3] given

[Jones’s] morbid obesity.” Dr. Amundson felt that Jones’s pain “may be secondary to

meralgia paresthetica verses a lumbar radiculopathy.” As a result, Dr. Amundson counseled

Jones “on the importance of pursuing an aggressive weight loss regimen including decreased

caloric intake and regular exercise.”

¶9.    Jones consulted with Dr. Amundson again on April 2, 2015, for a follow-up after her

MRI. After reviewing Jones’s MRI, Dr. Amundson “recommend[ed] against surgical

intervention.”   Instead, Dr. Amundson referred Jones to Dr. Edwin Dodd for pain

management and suggested that she consider epidural steroid injections. On April 7, 2015,



       3
        Dr. Amundson’s notes indicate that meralgia paresthetica “is frequently seen in
obese patients due to compression of the lateral femoral cutaneous nerve in the lateral
inguinal region by the large abdominal pannus.”

                                             4
Jones was seen by Dr. Dodd, who noted that Jones’s MRI showed a herniated disc at the L1-

L2 level and other mild herniations. Dr. Dodd’s report stated that Jones “describe[d] an

approximately five-to-six-year history of lower back pain.” Dr. Dodd further stated that

Jones “began experiencing some new onset of moderate low back and right lower extremity

radiation approximately two weeks ago without any obvious precipitating event.” Dr.

Dodd’s notes reflect that he discussed epidural steroid injections with Jones and that he “had

a lengthy discussion with Mrs. Jones . . . concerning her need to pursue weight loss efforts.”

¶10.   Jones completed a “pain evaluation” form at Dr. Dodd’s office. Jones checked two

options in response to the question, “[u]nder what circumstances did the pain begin?”: “At

work, not an accident” and “[p]ain just began, I can’t relate it to anything.” She did not

check “[a]ccident at work.” Jones further wrote that her pain had been “[p]rogressive after

several shifts in a row, over time, was at work.” But when Jones was asked for an

“approximate date that [she] first experienced the pain for which [she was] seeking help,”

she drew a question mark and then wrote, “[p]rogressive for years.” Similarly, Jones selected

“no” when asked if her pain or injury was a workers’ compensation case.

¶11.   Following her consultation with Dr. Dodd, Jones emailed Hill later that day to inform

him that Dr. Dodd wanted her to remain off work again the next day but that Dr. Dodd had

“assure[d]” her that she could return to work on Friday, April 10, 2015. In response, Hill

instructed Jones “to call HR regarding FMLA.”4 Jones then contacted Baptist’s Human

Resources Department, but it was determined that FMLA was unnecessary at that time due



       4
           FMLA refers to leave under the federal Family and Medical Leave Act.

                                              5
to her anticipated return to work the following day.5

¶12.   Jones continued to work at Baptist in April and May of 2015, but her pain did not

resolve. As a result, Jones sought a second opinion from Dr. James Woodall—an orthopedic

surgeon with whom Jones had worked at Baptist. Jones first saw Dr. Woodall on May 8,

2015. On her patient-history form, Jones again selected “no” when asked whether her

condition was a work injury. Jones, however, claims that she told Dr. Woodall that her pain

stemmed from an injury at work. But Dr. Woodall’s notes from Jones’s May 8, 2015 visit

make no mention of such a report from Jones. Moreover, Dr. Woodall testified in his

deposition that he did not recall Jones’s ever claiming to have been injured at work.

Likewise, Dr. Woodall’s notes from Jones’s subsequent visits on June 18, August 7,

September 23, and November 9, also make no mention of a work-related injury. Dr. Woodall

testified that, had Jones told him that her pain was related to some specific event or injury,

he would have recorded that information in his notes.

¶13.   Jones continued to work at Baptist in June, July and August 2015. Jones also

continued to send emails to Hill and Brandy Bowlin, a Baptist HR department employee, to

update them on her condition. None of these emails suggested that Jones’s physical

problems were in any way attributable to a work-related injury.

¶14.   Jones had exhausted all of her accrued leave by August 2015. Baptist then approved

Jones’s request for FMLA leave, which was scheduled to run out on November 9, 2015.

During September and October of 2015, Jones exchanged several emails with Bowlin to


       5
     It is unclear whether Jones or a member of the HR department determined that
FMLA was unnecessary.

                                              6
inquire whether it would be possible for her to return to work on “light duty” after her FMLA

leave ended.

¶15.   On October 21, 2015, Jones emailed Bowlin indicating that her injuries were related

to pushing the medicine cart during her nursing shift. This was the first time that Jones had

ever indicated that this event caused her injury. Bowlin directed Jones to another Baptist

employee, Denise Hux, to discuss workers’ compensation. Jones later obtained counsel and

filed a petition to controvert.

¶16.   On November 17, 2015, a nurse case manager from Baptist’s workers’ compensation

carrier sent Dr. Woodall an inquiry regarding Jones’s condition and prognosis. In response,

Dr. Woodall opined that Jones’s then-current diagnosis was not “causally related to her

alleged work incident” in March 2015. Dr. Woodall wrote that there was “no specific acute

pathology to support” that claim. Dr. Woodall described Jones’s pain as “multifactorial[,]

with disc disease, obesity,[and] deconditioning all contributing to her pain.”

¶17.   Dr. Woodall later testified by deposition that Jones’s March 27, 2015 MRI disclosed

no evidence of an “acute event” that would support Jones’s claim of a work-related injury.

Instead, Dr. Woodall maintained his earlier opinion that Jones’s pain was more likely caused

by other “non-specific” factors such as degenerative disc disease, which “certainly” predated

March 2015.

¶18.   An evidentiary hearing was held before an administrative judge on June 9, 2017. The

administrative judge determined that “a preponderance of the evidence supports a finding

that [Jones] sustained a work-connected injury on March 21, 2015.” Baptist appealed this

decision to the full Workers’ Compensation Commission. The Commission found that Jones

                                             7
“did not sustain a compensable, work-related injury” and entered an order reversing the

decision of the administrative judge.

¶19.   Jones appealed the Commission’s decision, and the case was assigned to the Court of

Appeals. A divided Court of Appeals reversed the Commission’s decision “[b]ecause the

evidence presented does not contradict Jones’s testimony concerning the mechanism of injury

. . . .” Id. at *5.6 The majority found that “the Commission erred by disregarding Jones’s

evidence.” Id. Presiding Judge Jack Wilson dissented, arguing that “[t]he Commission’s

decision must be affirmed because it is supported by substantial, competent evidence from

multiple sources.” Id. at *10 (J. Wilson, P.J., dissenting). Presiding Judge Wilson also

pointed out that “the majority opinion is . . . based on a clear misstatement of current law.”
Id. at *5 (J. Wilson, P.J., dissenting). Baptist filed a petition for writ of certiorari with this

Court, which we granted.

                                 STANDARD OF REVIEW

¶20.   “In workers’ compensation cases, ‘this Court reviews the decision of the Commission,

not that of the [AJ], the circuit court, or the Court of Appeals.’” Sheffield v. S.J. Louis

Constr. Inc., 285 So. 3d 614, 618 (Miss. 2019) (alteration in original) (quoting Short v.

Wilson Meat House, LLC, 36 So. 3d 1247, 1250 (Miss. 2010)). “This Court is ‘bound by

the decision of the Mississippi Workers’ Compensation Commission if the Commission’s



       6
         Judge McCarty authored the majority opinion, joined by Judges Greenlee,
McDonald, and Lawrence. Judges Westbrooks and Tindell concurred in result only without
separate written opinion. Presiding Judge Jack Wilson dissented with separate opinion,
joined by Chief Judge Barnes and Presiding Judge Carlton. Judge Cory Wilson did not
participate.

                                                8
findings of fact are supported by substantial evidence . . . .’” Barber Seafood, Inc. v. Smith,

911 So. 2d 454, 461 (Miss. 2005) (quoting Hardaway Co. v. Bradley, 887 So. 2d 793, 795

(Miss. 2004)).

¶21.   Mississippi law clearly provides that “the Commission is the ultimate finder of fact

in workers’ compensation cases, and where substantial credible evidence supports the

Commission’s decision, then, absent an error of law, the decision must stand without judicial

interference.” Logan v. Klaussner Furniture Corp., 238 So. 3d 1134, 1138 (Miss. 2018)

(citing Smith v. Jackson Constr. Co., 607 So. 2d 1119, 1124 (Miss. 1992)). “This is so, even

though the evidence would convince this Court otherwise, were we the fact finder.”

Hardaway Co., 887 So. 2d at 795 (internal quotation marks omitted) (quoting Fought v.

Stuart C. Irby Co., 523 So. 2d 314, 317 (Miss. 1988)). As a result, “this Court will reverse

the Commission’s order only if it finds that order clearly erroneous and contrary to the

overwhelming weight of the evidence.” Id. (internal quotation mark omitted) (quoting

Fought, 523 So. 2d at 317).

                                        ANALYSIS

       I.     Whether substantial evidence supports the Commission’s decision.7

¶22.   The Commission determined that Jones did not sustain a compensable, work-related

injury. Under our limited scope and standard of review outlined above, we review the

evidence that supports the Commission’s decision. If such evidence is substantial, we must



       7
        Presiding Judge Wilson wrote a well-reasoned analysis of the evidence supporting
the Commission’s decision, from which we borrow heavily. Jones, 2019 WL 2605828, at
*7–9 (J. Wilson, P.J., dissenting).

                                              9
affirm. Sheffield, 285 So. 3d at 618. This Court has held that “‘[s]ubstantial evidence’

means more than a mere scintilla of evidence but does not rise to the level of a preponderance

of the evidence.” Id. (quoting Short, 36 So. 3d at 1251). And we have explained that

“[s]ubstantial evidence consists of sufficient evidence for reasonable minds to accept as

adequate to support the Commission’s conclusion.” Id. (citing Short, 36 So. 3d at 1251).

¶23.   The Commission based its decision on the opinion of several of Jones’s treating

physicians and on Jones’s repeated failure to report a specific work-related injury to either

her healthcare providers or Baptist. According to the Commission, Jones’s claim that she

sustained a work-related injury was contradicted by other credible evidence in the record.

¶24.   The Commission noted that two days after the alleged injury, Jones “denied a direct

injury.” The Commission noted that five days after the alleged injury, Jones was treated by

Dr. Amundson, but she denied any precipitating event. Instead, Jones reported experiencing

“right buttock and hip pain” four days before the alleged injury, with a significant pain

progression six days before she was treated by Dr. Amundson. The Commission also noted

that Jones described a five-to-six-year history of lower-back pain when she was treated by

Dr. Dodd in April 2015. Furthermore, Jones indicated on Dr. Dodd’s patient questionnaire

that her back pain had been “[p]rogressive for years.” Likewise, the Commission noted that

Jones began receiving treatment from Dr. Woodall in June 2015 but that she “did not give

a history of experiencing a ‘pop’ at work until June 2016.” The Commission further noted

that Jones provided continuous updates to Baptist concerning her condition and progress after

the alleged injury, but she failed to mention any possible work-related injury until October

2015, seven months after the alleged injury had occurred.

                                             10
¶25.   Although Jones testified that her delayed reporting was because she was unaware that

she had sustained an “injury,” the Commission found Jones’s explanation unpersuasive.

Specifically, the Commission found it “implausible for [Jones], a registered nurse, to be

confused if she had sustained an injury when she testified that the ‘pop’ she felt was unlike

anything she had experienced before that moment.”

¶26.   The Commission further noted that Dr. Amundson, Dr. Dodd and Dr. Woodall all

related Jones’s back and leg problems, in part, to Jones’s obesity, rather than to an acute

injury. The Commission specifically pointed out that Dr. Amundson believed that Jones’s

symptoms potentially resulted from meralgia paresthetica, which is “frequently seen in obese

patients.” Similarly, Dr. Woodall testified that he could not, with reasonable probability, say

that Jones’s condition resulted from a work-related injury because his review of Jones’s MRI

revealed no evidence of an “acute event.” Instead, Dr. Woodall described Jones’s pain as

“multifactorial[,] with disc disease, obesity,[and] deconditioning all contributing to her pain.”

¶27.   We find that the evidence detailed above constitutes substantial evidence reasonably

supporting the Commission’s order. This Court has noted that “[w]hen a patient gives a

history to a physician which is inconsistent with allegations in a workers’ compensation case,

this is a significant factor in support of denial of a claim.” Raytheon Aerospace Support

Servs. v. Miller, 861 So. 2d 330, 336 (Miss. 2003) (citing Hudson v. Keystone Seneca Wire

Cloth Co., 482 So. 2d 226, 227–28 (Miss. 1986)). This principle supports the Commission’s

reason for emphasizing Jones’s failure to report the alleged work-related injury for more than

seven months.

¶28.   Additionally, the Commission’s finding that Jones’s testimony was contradicted by

                                               11
other evidence was well within the Commission’s discretion and was not clearly erroneous.

“[T]he Commission is the fact-finder and the judge of the credibility of witnesses.” Short,
36 So. 3d at 1251 (citing Barber Seafood, Inc., 911 So. 2d at 461). Indeed, we have held

that “when evidence before the Commission casts doubt on the credibility of the testimony

. . . , it is certainly within the discretion of the Commission to reject it.” Id. at 1253 (citing

Barnes v. Buckeye Molding Co., 247 Miss. 614, 615–16, 157 So. 2d 63, 63 (1963)).

Because the Commission’s decision is supported by substantial evidence and is not clearly

erroneous, we are bound by that decision and must affirm.

¶29.   We would be remiss in our duties not to point out a serious error in the Court of

Appeals’ majority opinion. The majority opinion states as part of its standard of review

“[w]hen the Commission ‘fails to carry out the beneficent intent and purpose of the Workers’

Compensation Act,’ such an error in law has occurred.” Jones, 2019 WL 2605828, at *1

(quoting Beverly Healthcare v. Hare, 51 So. 3d 223, 229 (Miss. Ct. App. 2010)). The

majority opinion later quotes Union Camp Corp. v. Hall for its holding that “[t]he Workers’

Compensation Act is to be construed liberally in favor of the claimants.” Jones, 2019 WL
2605828, at *2 (internal quotation marks omitted) (quoting Union Camp Corp. v. Hall, 955
So. 2d 363, 371 (Miss. Ct. App. 2006)). But Presiding Judge Wilson’s dissenting opinion

rightly pointed out that “[n]one of that is the law anymore.” Jones, 2019 WL 2605828, at

*10 (J. Wilson, P.J., dissenting). Specifically, Presiding Judge Wilson noted that,

       Effective July 1, 2012, the Legislature amended the Act to provide:
       “notwithstanding any common law or case law to the contrary, this chapter
       shall not be presumed to favor one party over another and shall not be liberally
       construed in order to fulfill any beneficent purposes.” Miss. Code Ann. §
       71-3-1(1) (Supp. 2018); see Miss. Gen. Laws 2012, Ch. 522, § 1. Thus, the

                                               12
       principles on which the majority relies have “been legislatively abolished . . .
       for injuries occurring on or after July 1, 2012.” Howard Indus. Inc. v.
       Hardaway, 191 So. 3d 1257, 1262 n.2 (Miss. Ct. App. 2015), cert. denied, 202
So. 3d 208 (Miss. 2016); see also Cook v. Neshoba Cty. Gen. Hosp., 139 So.
3d 131, 133 n.2 (Miss. Ct. App. 2014) (recognizing the same). The majority
       opinion simply ignores this clear change to the law.

Jones, 2019 WL 2605828, at *10 (J. Wilson, P.J., dissenting). Presiding Judge Wilson

concluded his dissent by noting that “the outcome of this does not depend on the 2012

amendment to the statute. There is ample evidence to support the Commission’s decision no

matter how ‘liberally’ the law is construed in favor of Jones.” Id.

¶30.   We agree with Presiding Judge Jack Wilson’s dissenting opinion. Because Jones

alleged that she sustained a work-related injury on March 21, 2015, the Legislature’s July 1,

2012 amendment directly applies to today’s case. Thus, the Court of Appeals erred by

ignoring the Legislature’s abundantly clear change to the Workers’ Compensation Act.

                                      CONCLUSION

¶31.   The Commission’s decision that Jones did not sustain a compensable work-related

injury is supported by substantial evidence. Therefore, we reverse the judgment of the Court

of Appeals, and we reinstate and affirm the decision of the Commission.

¶32. THE JUDGMENT OF THE COURT OF APPEALS IS REVERSED. THE
DECISION OF THE MISSISSIPPI WORKERS’ COMPENSATION COMMISSION
IS REINSTATED AND AFFIRMED.

     RANDOLPH, C.J., COLEMAN, MAXWELL, BEAM AND ISHEE, JJ.,
CONCUR. KITCHENS, P.J., DISSENTS WITH SEPARATE WRITTEN OPINION
JOINED BY KING, P.J., AND GRIFFIS, J.

       KITCHENS, PRESIDING JUSTICE, DISSENTING:

¶33.   Because I would affirm the decision of the Court of Appeals, I respectfully dissent.


                                             13
Angela Jones testified that she injured her back while pushing a medical cart during her shift

as a nurse. Jones’s testimony was uncontradicted and was corroborated by an eyewitness.

The Workers’ Compensation Commission erred by discounting this evidence and requiring

Jones to provide medical evidence that she had suffered a work-related injury. Although I

agree with the majority that the Court of Appeals erred by applying a claimant-favoring

standard that has been abolished by the legislature, I would hold that it reached the correct

result by reversing the Commission’s decision.

¶34.   To prove a claim of disability, a workers’ compensation claimant must establish by

a preponderance of the evidence “(1) an accidental injury, (2) arising out of and in the course

of employment, and (3) a causal connection between the injury and the death or claimed

disability.” Hardin’s Bakeries v. Dependent of Harrell, 566 So. 2d 1261, 1264 (Miss. 1990)

(citing Miss. Code Ann. (1972) § 71-3-3; Miss Code Ann. (1972) § 71-3-7). The

Commission was not tasked with deciding whether Jones had proved disability but only with

deciding whether she had sustained a compensable work-related injury. The definition of

injury is codified in Mississippi Code Section 71-3-3(b) which provides, in pertinent part,

that

              “Injury” means accidental injury or accidental death arising out of and
       in the course of employment without regard to fault which results from an
       untoward event or events, if contributed to or aggravated or accelerated by the
       employment in a significant manner. Untoward event includes events causing
       unexpected results. An untoward event or events shall not be presumed to have
       arisen out of and in the course of employment, except in the case of an
       employee found dead in the course of employment.

Miss. Code. Ann. § 71-3-3(b) (Rev. 2011).

¶35.   Angela Jones testified that, near the end of her twelve-hour Friday night shift at the

                                              14
hospital, she was pushing a medical cart when she felt a “pop” in her right lower back,

followed by a burning sensation that traveled from her right thigh to her right knee. Jones

testified that her direct supervisor, Teresa Blanton, was at a desk located five to ten feet

away. Jones asked Blanton whether she had heard a “pop,” but Blanton said no. Blanton did

testify that Jones appeared to be in pain because she was clutching her lower back, and she

walked with a limp for the rest of her shift. Blanton testified that she asked Jones whether

she needed to go to the emergency room, but Jones declined. Jones testified that she was not

sure what had happened. She went home and, because the pain had not resolved, she saw her

primary care doctor on Monday morning. That doctor’s visit was the first step in Jones’s

extensive medical treatment for a debilitating back problem that caused her to miss work on

a regular basis for the first time in her twelve-year career as a nurse at the hospital.

¶36.   The same day as her doctor’s visit, Jones emailed another supervisor, Jamie Hill, and

reported that she had started having leg pain the previous Tuesday but that on Friday her

lower back had popped and it was “very painful” with pain traveling from her right hip to her

knee. Jones testified that the leg pain she had developed on Tuesday was from a heart

condition about which she had routinely kept her supervisor informed. Jones also testified

that she had a history of lower back pain attributable to a gynecological condition. In her

email to Hill, Jones wrote that “this . . . leg problem is post my back hurting and a ‘pop’ in

my lower back last week.” The timing of Jones’s email to Hill and her description of having

experienced a “pop” in her back on Friday further corroborated Jones’s testimony and that

of Blanton.

¶37.   In finding that Jones had not sustained a work-related injury on Friday, March 21,

                                              15
2015, the Commission discounted the testimony of Jones and that of an eyewitness, Blanton.

It also disregarded the evidence of Jones’s email to Hill reporting the “pop” in her back and

her leg pain. Further, it discounted the fact that Jones’s series of doctor’s visits for the back

problem began with her visit to her primary care physician on March 23, 2015, two days after

the alleged incident at work. Evidently, the Commission believed that Jones had lied about

having hurt her back while pushing the medical cart. To reach that conclusion, the

Commission relied on Jones’s failure to report an injury to her employer until October 2015

or to her physicians until June 2015 and on Jones’s having denied an accident or injury on

patient questionnaires. The Commission also found Jones not credible because, as a nurse,

she should have known that she had been injured.

¶38.   In holding that the Commission’s rejection of Jones and Blanton’s uncontradicted

testimony was arbitrary and capricious, the Court of Appeals recited the well-established

rules that

       A claimant’s testimony generally ought to be accepted as true unless that
       testimony is disputed or so unreasonable as to be unbelievable. Waffle House
       v. Allam, 976 So. 2d 919, 921 (¶ 10) (Miss. Ct. App. 2007). Our Supreme
       Court has held that evidence not affirmatively contradicted and not “inherently
       improbable, incredible, or unreasonable” cannot be arbitrarily and capriciously
       discarded. Morris v. Lansdell’s Frame Co., 547 So. 2d 782, 785 (¶ 5) (Miss.
       1989). Further, unless shown to be untrustworthy, the uncontradicted evidence
       is to be taken as conclusive and binding. Id. This holds true even for testimony
       of an interested party. Id.

Jones v. Miss. Baptist Health Sys. Inc., No. 2018-WC-00930-COA, 2019 WL 2605828, at

*3 (Miss. Ct. App. June 25, 2019). In this case, not only was the claimant’s testimony

uncontradicted, it was supported by testimony of a disinterested eyewitness. I agree with the

Court of Appeals that the Commission arbitrarily and capriciously rejected this evidence

                                               16
supporting the occurrence of a work-related injury.

¶39.   I find further that the Commission erred by finding that Jones’s failure to report an

injury to her treating physicians until June 2015 and to her employer until October 2015 cast

doubt the evidence that she hurt her back while pushing a medical cart on March 21, 2015.

The Commission’s reasoning rested on its assumption that, if the incident had occurred as

described, then Jones, a nurse, should have understood that she had been injured. But the

Commission misapprehended that the definition of a compensable injury for workers’

compensation purposes is a legal definition provided by statute, not a medical definition

within the expertise of a nurse. The Commission was arbitrary and capricious for discounting

Jones’s credibility on that basis. As the Court of Appeals pointed out, “[t]he fact that Jones

did not identify her pain as an ‘injury’ does not contradict her testimony that she was

injured—and certainly not [Blanton’s] testimony that she was visibly limping that night.”

Jones, 2019 WL 2605828, at *4.

¶40.   The Commission also erred by requiring Jones to put forth medical evidence that she

had sustained a work-related injury.

       [E]vidence of an accident followed by disabling pain and the absence of
       evidence as to the cause of the pain from objective medical findings has been
       sufficient as a basis for compensation in the absence of circumstances tending
       to show malingering or to indicate the claimant’s testimony as to pain is not
       inherently improbable, incredible or unreasonable, or that the testimony is
       untrustworthy.

Morris v. Lansdell’s Frame Co., 547 So. 2d 782, 785 (Miss. 1989) (citing Myles v. Rockwell

Int’l, 445 So. 2d 528 (Miss. 1983)). Jones’s medical records did not contradict her assertion

that her pain was caused or exacerbated by the medical cart incident. The notes of Dr. Dodd


                                             17
and Dr. Woodall indicated that Jones had a history of back pain that had become more acute

around the time of the event. Although Dr. Amundson initially suspected that Jones’s pain

was caused by a nerve impingement condition related to obesity, Jones’s MRI revealed disc

protrusions at multiple levels in her lumbar spine. Dr. Woodall opined that he could not say

to a reasonable degree of medical probability that Jones’s condition had been caused by a

work injury, but he testified that it would have been difficult to diagnose a work-related

injury because he had not treated Jones immediately after the incident. Further, he testified

that Jones’s pain had been exacerbated by her work as a nurse. “[W]hen the employment .

. . aggravate[d], accelerate[d], or contribute[d] to the injury,” the injury is compensable.

Chapman v. Hanson Scale Co., 495 So. 2d 1357, 1360 (Miss. 1986). That means that, even

if Jones’s experience with the medical cart merely caused a flare-up of some preexisting

condition, her injury was compensable.

¶41.   In conclusion, because I would hold that the decision of the Commission was

unsupported by substantial evidence and was arbitrary and capricious, I would affirm the

decision of the Court of Appeals that reversed the Commission’s decision and remanded for

further proceedings.

       KING, P.J., AND GRIFFIS, J., JOIN THIS OPINION.




                                             18